Citation Nr: 0516522	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02- 17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridget Cougevan, Law Clerk







INTRODUCTION

The appellant had active military service from August 1988 to 
August 1992 and from January 1993 to January 1996. He is a 
Peacetime and Gulf War Veteran. 

This matter comes before the Board of Veteran Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a low 
back disorder.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   VA will notify the appellant if 
further action is required on his part.


REMAND

As noted, the appellant is seeking service connection for a 
low back disorder.  He argues that he had back pain during 
active military service, and that this symptom has continued 
since that time.

Service medical records indicate that the appellant began to 
seek treatment for back pain while on active military duty in 
September 1991. The VA examination records from September and 
November 1991 report musculoskeletal backpain, chronic lower 
back pain, chronic lumbar strain, and mild scoliosis. In 
February 1992, however, an examination report indicates that 
the appellant denied back pain at the time of the exam and 
that his lower back pain was "resolved." 

An unsigned report from Past Tense Therapeutic Massage states 
that the appellant began treatment at that facility in 
October 1999.  The appellant complained of low/mid back pain, 
and his condition was diagnosed as inflamed muscles. The 
appellant also provided examination records dated April 2001 
from T.S., a chiropractor, who reported that she had seen the 
appellant since February 2001, and diagnosed him with 
hyperkyphosis of the thoracic spine. A roentological test 
revealed right curvature with segmental dysfunctions, loss of 
a normal sagital curve, and right scoliosis of the lumbar 
curve. T.S. stated the prognosis for the appellant to be 
potentially severe functional scoliosis and osteoarthritis 
caused by his current multiple spinal subluxations. 

An examination performed by the VA, dated August 2001, stated 
that the appellant had no neurological deficiency, and x-rays 
taken of the lumbosacral spine were found to be normal. The 
examiner diagnosed the appellant with subjective complaints 
of low back pain and a normal lumbosacral spine. 

A forwarding letter dated November 2002, from N.D., D.C 
stated that the appellant had been seen at The Loranger 
Family Chiropractic Center, P.C. since September 2001. The 
letter described the appellant as having moderate to severe 
pain. N.D. stated that based upon the appellant's case 
history and the VA's rating decision, the appellant had 
complaints of back pain following his military training in 
1991, which was recurring over 11 years. It was N.D.'s 
opinion that the appellant's current condition resulted from 
a military injury. 

Basis for Remand:

As noted, the appellant served in the Persian Gulf War.  A 
Persian Gulf War veteran may be entitled to compensation for 
an undiagnosed illness when certain signs and symptoms are 
present, such as muscle and joint pain. 38 C.F.R. § 3.317. 

The appellant was a Persian Gulf War veteran and had back 
pain during and after his military service. It is not clear 
from the record that the RO considered whether the appellant 
would qualify for benefits under the provisions of law 
pertaining to Persian Gulf War veterans and undiagnosed 
illnesses.  

Further, as indicated by the medical examination reports and 
records, the evidence suggests consideration of those 
provisions of law pertaining to continuity of symptoms, in 
this matter as to the appellant's complaints of back 
symptoms.  38 C.F.R. § 3.303(b). The RO must reconsider after 
clarification whether the medical evidence tends to show a 
chronic disease necessary to establish service connection. 
Id.

The VA examination failed to address the range of tests 
reported in the chiropractic report, nor did it address the 
appellant's periodic back treatments. In addition, the 
chiropractic SEMG scan appears to indicate that he may have a 
diagnosis, but the report is not clear what the diagnosis is. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO will schedule a VA orthopedic 
examination, to be conducted by a 
physician who has not previously examined 
the appellant. The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. After performing 
any necessary clinical testing, the 
examiner must specifically respond to the 
following inquiries:

a.  Does the appellant have a back 
disability, including any disorders 
diagnosed by the chiropractic care 
providers, and if so, is there a 
clinical diagnosis of such a 
disorder?

b.  If the appellant is diagnosed to 
have a back disorder, is the 
disorder linked to any incident of 
the appellant's military service, or 
do the appellant's in-service back 
complaints represent the onset of 
the clinically diagnosed back 
disorder?

c.  If the appellant is not 
diagnosed to have a back disorder, 
are there nonetheless objective 
signs that are perceptible to the 
examining physician and other non-
medical indicators observed, 
indicating the presence of such a 
disorder? 

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed. 
In particular, the RO should review the 
new examination report to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures. See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.	Thereafter, the RO should ensure that 
no other 
notification or development action, in 
addition to that directed above, is 
required. If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the issues that remain on 
appeal, in light of any additional 
evidence added to the records assembled 
for appellate review.  In addition to 
consideration of the claim of service 
connection on a direct basis,  (as 
involving chronicity of a disorder in 
addition to exhibiting continuity of 
symptoms under 38 C.F.R. § 3.303(b)), 
upon readjudicating the claim, the RO 
must also consider the provisions of 38 
C.F.R. § 3.317, to determine whether the 
appellant may qualify for service 
connection for muscle or joint pain as an 
undiagnosed illness. 

4.  If any of the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in June 2003, and an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

